Citation Nr: 1813785	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  16-53 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of herbicide exposure to include prostate cancer, impotence, diabetes mellitus, hypertension, and a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1954 to October 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In August 2016, the Veteran testified at a Decision Review Officer hearing.  Given the nature of the Veteran's claims, the Board has characterized the issues on appeal as it appears above.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  March 2004, August 2004, and/or August 2011 rating decisions denied the Veteran's claims of service connection for residuals of herbicide exposure to include prostate cancer, impotence, diabetes mellitus, hypertension, and/or a heart disorder; he did not appeal any of the decisions or submit new and material evidence after any of the decisions within the one year appeal period.

2.  Evidence received since the March 2004, August 2004, and August 2011 rating decisions do not relate to an unestablished fact necessary to substantiate the claim of service connection for residuals of herbicide exposure to include prostate cancer, impotence, diabetes mellitus, hypertension, and a heart disorder.


CONCLUSIONS OF LAW

1.  The March 2004, August 2004, and/or August 2011 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for residuals of herbicide exposure to include prostate cancer, impotence, diabetes mellitus, hypertension, and a heart disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts, in substance, that he is entitled to service connection for prostate cancer, impotence, diabetes mellitus, hypertension, and a heart disorder because they were caused by his exposure to of herbicide agents while serving on the U.S.S. McKean (DD-784) during the Vietnam War.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Specifically, the Veteran claims that his exposure to herbicides should be presumed because the U.S.S. McKean actually sailed in the inland waterways of the Republic of Vietnam (i.e., in the "Brown Water Navy") in support of United States operations in the Republic of Vietnam.  

In the alternative, the Veteran claims that actual exposure to herbicides should be conceded because the U.S.S. McKean sailed so close into the shores of the Republic of Vietnam, including in December 1965 when the ship was in Nhatrang Bay in only seven fathoms of water as well as when conducted fire support missions into the Republic of Vietnam, that he should be treated as if he stepped foot in the Republic of Vietnam.  The appellant also claims that he was exposed to herbicides while his ship sailed in the waters off of the Republic of Vietnam because he was so close to shore it blew out to his ship and/or contaminated the ships drinking water.  The Veteran does not claim he stepped foot in the Republic of Vietnam and at his DRO hearing specifically testified that he did not ever step foot in the Republic of Vietnam.  

In summary, the Veteran's claims of service connection boil down to his claims that he was exposed to herbicides shipboard while on the U.S.S. McKean when it sailed in the inland waterways as well as offshore waters and bays of the Republic of Vietnam and this exposure caused his current prostate cancer, impotence, diabetes mellitus, hypertension, and heart disorder.  

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that the March 2004 rating decision severed service connection for impotence, the August 2004 rating decision denied service connection for hypertension, and the August 2011 rating decision most recently denied the Veteran's applications to reopen his claims of service connection for prostate cancer, diabetes mellitus, and a heart disorder.  The rating decisions denied the Veteran's claim because, in substance, he was not entitled to the presumption of herbicide exposure because the record did not show he stepped foot in the Republic of Vietnam and because he did have actual herbicide exposure as well as a link between his current disabilities and his military service including any herbicide exposure.  As to hypertension and heart disease, the claims were also denied because the Veteran did not have a diagnosis while on active duty despite the elevated blood pressure readings and heart murmur seen at that time and they were not diagnosed in the first post-service year.

The Veteran did not appeal the March 2004, August 2004, and August 2011 rating decisions.  Moreover, the Board does not find that new and material evidence as to any of these issues were received by the RO in the first year following the issuance of any of these rating decisions despite a writing having been received from the Veteran in the first year following the August 2011 rating decision (see statement in support of claim dated in July 2012).  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the March 2004, August 2004, and August 2011 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Since this final March 2004, August 2004, and August 2011 rating decisions, the Veteran and/or VA obtained and had associated with the claims file additional copies of the Veteran's service personnel records, U.S.S. McKean deck logs from December 1965, a letter from the Commander of the U.S.S. McKean dated in December 1965, an excerpt from a VA memorandum entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, testimony at an August 2016 Decision Review Officer (DRO) hearing, written statements in support of the claim from the Veteran and his various representatives, and additional medical records.  

As to the service personnel records, the Board finds that they are duplicative of records that were off record at the time of the prior final rating decisions.  Therefore, the Board finds that they are neither new nor material evidence as defined by 38 C.F.R. § 3.156(a).

As to the U.S.S. McKean deck logs from December 1965, the letter from the Commander of the U.S.S. McKean dated in December 1965, and the excerpt from the VA memorandum entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, while this evidence was not in the record at the time of the prior final rating decisions, the Board finds that they do not establish a fact that was not already in evidence at the time of the final rating decisions.  

Specifically, the U.S.S. McKean deck logs form December 1965 and the letter from the Commander of the U.S.S. McKean dated in December 1965 provide additional details regarding the ships actions in the waters off of the Republic of Vietnam during this month, including the ship being anchored in Nhatrang Bay in only seven fathoms of water and conducted fire support missions into the Republic of Vietnam.  However, at the time of the prior final rating decisions, the Veteran's service personnel records also already showed that the U.S.S. McKean operated in the waters off of the Republic of Vietnam from August 1965 to January 1966 because it showed he received one of his three Vietnam Campaign Medals due to his service on the U.S.S. McKean when it operated in support of United States operations in the Republic of Vietnam during this time.  

As to the excerpt from the VA memorandum entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, it reported that the U.S.S. McKean operating temporarily on Vietnam's inland waterways from March 14, 1967, to March15, 1967, when it operated on the Mekong and Saigon River Deltas.  

However, at the time of the prior final rating decisions, the Veteran's service personnel records already showed that he only served on the U.S.S. McKean from July 1964 to April 1966.  

They also showed that in March 1967 the Veteran was stationed in Pensacola, Florida.

Tellingly, nothing in the deck logs, the Commander's letter, or the memorandum provided VA with information that was not before it at the time of the earlier final rating decisions-such as showing that while the Veteran served on the U.S.S. McKean in the waters off of the Republic of Vietnam from August 1965 to January 1966 the ship sailed in the inland waterways of the Republic of Vietnam, docked in the Republic of Vietnam, or the Veteran left the ship to go ashore.  Therefore, the Board finds that these records are neither new nor material evidence as defined by 38 C.F.R. § 3.156(a) because they only provide information that was of record at the time of the earlier final rating decisions (i.e., they are duplicative).  In fact, the Board finds that this evidence weighs against the Veteran's claims that he had presumptive and/or actual herbicide exposure while serving on the U.S.S. McKean in 1965.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (holding that evidence unfavorable to the veteran's case may not "trigger a reopening" of the claim).  

As to the testimony at the August 2016 DRO hearing as well as the written statements in support of the claim from the Veteran and his various representatives it was claimed, in substance, that the appellant is entitled to a presumption of herbicide exposure and service connection for the claimed disorders because he served on the U.S.S. McKean when it operated on the inland waterways of the Republic of Vietnam and/or when it operated so close into the shores of the Republic of Vietnam, including in December 1965 when the ship was in Nhatrang Bay in only seven fathoms of water and when it conducted fire support missions into the Republic of Vietnam, that he should be treated as if he stepped foot in the Republic of Vietnam.  These same claims were, in substance, already before VA at the time of his earlier rating decisions.  Moreover, and as explained above, nothing in the records provided by the Veteran establish actual herbicide exposure or show he was serving on the U.S.S. McKean when it operated in the inland waterways of the Republic of Vietnam.  Tellingly, at his August 2016 hearing, the Veteran also testified that he never stepped foot in the Republic of Vietnam.  Therefore, the Board finds that these records are neither new nor material evidence as defined by 38 C.F.R. § 3.156(a) because they are duplicative.  

As to the additional medical records, they continue to document the Veteran's post-service complaints, diagnoses, or treatment for prostate cancer, impotence, diabetes mellitus, hypertension, and a heart disorder.  Tellingly, they do not show a link between any of the claimed disorders and the Veteran's military service.  Therefore, since the record already documented the Veteran's post-service complaints, diagnoses, or treatment for prostate cancer, impotence, diabetes mellitus, hypertension, and a heart disorder at the time of the prior final rating decisions, the Board finds that these records are neither new nor material evidence as defined by 38 C.F.R. § 3.156(a) because they are also duplicative.  

In summary, the Board finds that the additional evidence added to the claims file since the time of the prior final rating decisions do not show that the Veteran is entitled to the herbicide exposure presumptions due to service in the Republic of Vietnam during the Vietnam War, do not provide credible evidence of his actually being exposed to herbicides while on active duty, and do not provide credible evidence of a link between the Veteran's claimed disabilities and his military service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (e) (2017); also see Hickson v. West, 12 Vet. App. 247, 253 (1999); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Instead, the Board finds that additional evidence added to the claims file since the time of the prior final rating decisions is, in substance, duplicative of evidence found in the record at the time of the prior final rating decision.  Accordingly, the Board finds that this evidence is neither new nor material evidence and the claim is denied.  38 C.F.R. § 3.156(a).

ORDER

The application to reopen a claim of entitlement to service connection for residuals of herbicide exposure to include prostate cancer, impotence, diabetes mellitus, hypertension, and a heart disorder is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


